Citation Nr: 0734118	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  03-01 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for postoperative herniated 
nucleus pulposus at L4-5, including as secondary to a 
service-connected foot disability.


REPRESENTATION

Appellant represented by:	S. A. Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for a 
back disability and an increased evaluation for a foot 
disability.  

In January 2000, the veteran testified at the RO before a 
Decision Review Officer; a copy of the hearing transcript is 
contained in the claims file.  The veteran's hearing 
testimony has been accepted as a notice of disagreement with 
respect to the issue of increased evaluation.  As a result, a 
statement of the case concerning an increased evaluation for 
a foot disability was issued in March 2000.  However, the 
veteran did not file a substantive appeal with respect to the 
said issue.  Thus, the issue of an increased evaluation for a 
foot disability is not before the Board for appellate review.

In October 2003, the Board reopened and remanded the 
veteran's claim for service connection for his back 
disability to the Agency of Original Jurisdiction (AOJ) for 
additional development.  Subsequently, in January 2005, the 
case was again remanded in order to comply with the Board's 
previous remand and to ensure due process of law.  Following 
this development, in August 2005, the Board denied the claim 
on the merits.

The appellant appealed the August 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Following a "Joint Motion to Vacate and Remand" (Joint 
Motion), in April 2007, the Court vacated and remanded the 
case back to the Board.  The case is now before the Board for 
further appellate consideration.

A motion to advance this case on the docket, due to the 
appellant's financial hardship was granted by the Board.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Court, in its April 2007 decision, vacated the Board's 
August 2005 decision due to deficiencies in the Board's duty 
to ensure compliance with its January 2005 remand 
instructions.  This case must be remanded again to comply 
with the Board's January 2005 remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the January 2005 Board 
remand, paragraph 1, instructed the AOJ to return the 
veteran's claims folder to a December 2003 VA examiner for 
review and to provide an etiology opinion.  Specifically, the 
remand requested that the VA examiner opine as to whether the 
veteran's current back disability, herniated nucleus pulposus 
at L4-5, was likely due to, or aggravated by, his service-
connected foot disability.  Moreover, the VA examiner was 
requested to comment on an October 2000 medical opinion by R. 
T. Van Uden, M.D., linking the veteran's current back 
disability to his service-connected foot disability.  

In a March 2005 VA opinion, the December 2003 VA examiner 
provided the requested etiology opinion regarding whether the 
veteran's current back condition was aggravated by or due to 
the veteran's service-connected foot disability.  However, 
prior to formulating such an opinion, the VA examiner failed 
to review and address Dr. Van Uden's October 2000 medical 
opinion conflicting with the VA examiner's conclusion.  Dr. 
Van Uden's October 2000 medical opinion is currently 
contained in the claims file.

In view of the foregoing, the Board finds that compliance 
with the Court's remand directives requires another remand of 
this matter, to attempt to obtain a VA medical opinion to 
address Dr. Van Uden's October 2000 medical opinion.  

On remand, the claims file should again be sent to the VA 
examiner, who performed the December 2003 VA examination, if 
available, for review.  The AOJ should locate and tab, or 
provide a copy of, Dr. Van Uden's October 2000 medical 
opinion.  The VA examiner must review Dr. Van Uden's October 
2000 medical opinion and address such opinion in his medical 
report.   In the event that the same examiner may not be 
available, the veteran should be afforded another VA 
examination, with an appropriate VA specialist, to determine 
the nature, cause, and etiology of the veteran's herniated 
nucleus pulposus at L4-5, to include a discussion of Dr. Van 
Uden's October 2000 medical opinion.

Further, during the pendency of this appeal, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating or an effective date, if service 
connection is granted on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the veteran a corrective 
notice, that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should return the claims 
folder, along with Dr. Van Uden's October 
2000 medical opinion, to the Jackson VA 
Medical Center (VAMC), and specifically 
to the December 2003 VA examiner, for the 
examiner's opinion as to whether it is at 
least as likely as not (50 or more 
probability) that the veteran's herniated 
nucleus pulposus at L4-5 was aggravated 
by or due to his service-connected foot 
disability.

If the December 2003 examiner is 
unavailable to provide the requested 
etiology opinion, then the veteran should 
be afforded another VA spine examination, 
by an appropriate VA specialist, to 
determine the nature, cause, and etiology 
of the veteran's postoperative herniated 
nucleus pulposus at L4-5.  The examiner 
should take a complete history from the 
veteran and review the entire claims file 
and must indicate in the examination 
report that such was performed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After all 
relevant evidence in the claims file is 
reviewed, including Dr. Van Uden's 
October 2000 medical opinion, the VA 
examiner should offer an opinion as to 
whether the veteran's back disability is 
at least as likely as not (50 percent or 
more probability) was aggravated by or 
due to his service-connected foot 
disability.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  To this end, the 
examiner should comment on the opinion 
provided by Dr. R. T. Van Uden, in 
October 2000, that expressed a connection 
between the two disorders.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  Following completion of the 
foregoing, the AOJ should review the 
claims folder and ensure that all of the 
development actions have been conducted 
and completed in full.  Specific 
attention is directed to the opinion 
rendered by the VA specialist.  If the 
examination report does not include fully 
detailed description of etiology and a 
discussion of Dr. Van Uden's October 2000 
medical opinion, the report must be 
returned to the VA specialist for 
corrective action.  38 C.F.R. § 4.2 
(2007) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.")  Green v. Derwinski, 1 Vet. 
App. 121,124 (1991).

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for entitlement to service 
connection for postoperative herniated 
nucleus pulposus at L4-5.  If any 
determination remains unfavorable to the 
appellant, he and his attorney should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


